

Exhibit 10.21


RAYONIER INCENTIVE STOCK PLAN
1.
Purpose

The purpose of the Rayonier Incentive Stock Plan is to attract and retain highly
qualified employees and directors and to motivate and reward performance that
will lead to sustained increases in shareholder value. The Plan furthers
opportunities for share ownership by our employees in order to increase their
proprietary interest in Rayonier Inc. and, as a result, their interest in our
long-term success and their commitment to creating shareholder value.
2.
Definitions

When used herein, the following terms shall have the indicated meaning:
“Act” means the Securities Exchange Act of 1934.
“Award” means an award granted to any Key Employee in accordance with the
provisions of the Plan in the form of Options, Rights, Performance Shares,
Restricted Stock or any combination of the foregoing.
“Award Agreement” means the written agreement or document, including electronic
communication, evidencing each Award granted to a Key Employee under the Plan.
“Beneficiary” means the estate of a Key Employee or such other beneficiary or
beneficiaries lawfully designated pursuant to Section 10 to receive the amount,
if any, payable under the Plan upon the death of a Key Employee.
“Board” means the Board of Directors of the Company.
“Change in Control” has the meaning set forth in Section 9(b).
“Clawback Policy” has the meaning set forth in Section 16.
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. (All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered.)
“Committee” means the Compensation and Management Development Committee of the
Board or such other committee as may be designated by the Board to administer
the Plan.
“Company” means Rayonier Inc. and its successors and assigns.
“Effective Date” has the meaning set forth in Section 19.
“Fair Market Value”, unless otherwise indicated in the provisions of this Plan,
means, as of any date, the closing price for one share of Stock on the New York
Stock Exchange on that date or, if no sales of Stock have taken place on such
date, the closing price on the most recent date on which selling prices were
quoted, the determination to be made in the discretion of the Committee.
“GAAP” means U.S. Generally Accepted Accounting Principles.
“Incentive Stock Option” means a stock option qualified under Section 422 of the
Code.
“Key Employee” means an employee (including any officer or director who is also
an employee) of any Participating Company whose responsibilities and decisions,
in the




96393177.6

--------------------------------------------------------------------------------








judgment of the Committee, directly affect the performance of the Company and
its subsidiaries. References to the term “Key Employees” shall be read to
include “Non-employee Directors” in the application of Sections 3, 5, 7, 8, and
10 through 16 of the Plan as the context may require in relationship to Awards
to Non-employee Directors hereunder. Except as otherwise may be determined by
the Board, a Non-employee Director’s ceasing to be a director of the Company
shall be treated in the same manner as a voluntary termination of employment by
a Key Employee on such date.
“Non-employee Director” means a member of the Board who is not otherwise an
employee of the Company.
“Option” means an Incentive Stock Option or a non-qualified stock option awarded
under Section 5 of the Plan.
“Original Plan” means the 2004 Rayonier Incentive Stock and Management Bonus
Plan, as subsequently amended and restated.
“Participating Company” means the Company or any subsidiary or other affiliate
of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation that at the time
such Option is granted qualifies as a “subsidiary” of the Company under
Section 424(f) of the Code.
“Performance Goals” means or may be expressed in terms of any of the following
business criteria measured on an absolute or relative basis, and in each case
measurable as objective goals: (i) net income or net earnings (before or after
taxes), (ii) earnings per share, (iii) operating income, (iv) operating cash
flow, (v) free cash flow, (vi) recurring cash flow, (vii) cash available for
distribution, (viii) revenue growth, (ix) earnings before income taxes and
depreciation, (x) earnings before interest, taxes, depreciation and
amortization, (xi)  margins (including but not limited to gross or operating
margins), (xii) reductions in operating expenses, (xiii) sales or return on
sales, (xiv) stock price (including, but not limited to, growth measures and
total stockholder return), (xiv) return measures (including but not limited to
return on equity, return on total capital, return on invested capital and return
on assets), (xv) economic value added, (xvii) expense targets, (xviii) cost
reductions and savings, (xix) attainment of budget goals, (xx) increase in
surplus, (xxi) productivity improvements, (xxii) attainment of strategic or
operational initiatives, and (xxiii) an executive’s attainment of personal
objectives with respect to any of the foregoing criteria or other criteria, such
as growth and profitability, customer satisfaction, market share, leadership
effectiveness, business development, operational efficiency or operational
improvement, strategic or operational initiatives, negotiating transactions and
sales or developing long term business goals. A Performance Goal may be measured
over a Performance Period on a periodic, annual, cumulative or average basis and
may be established on a corporate-wide basis or established with respect to one
or more operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures. Unless otherwise determined by the
Committee, the Performance Goals will be determined using GAAP consistently
applied during a Performance Period, or with any such exclusions or adjustments
as the Committee may determine from time to time, and by no later than the
earlier of the date that is ninety days after the commencement of the
Performance Period or the day prior to the date on which twenty five percent of




96393177.6

--------------------------------------------------------------------------------




the Performance Period has elapsed. To the extent any such exclusions or
adjustments made in accordance with foregoing sentence affect Performance Share
Awards intended to qualify as “qualified-performance based compensation” under
Section 162(m) of the Code, they shall be prescribed in a form that meets the
requirements of Section 162(m).
“Performance Objective” means the level or levels of performance required to be
attained with respect to specified Performance Goals in order that a Key
Employee shall become entitled to specified rights in connection with a
Performance Share. The level or levels of performance specified with respect to
a Performance Goal may be established in absolute terms, as objectives relative
to performance in prior periods, as an objective compared to the performance of
one or more peer companies or an index covering multiple companies, or otherwise
as the Committee may determine.
“Performance Period” means the period of time designated by the Committee,
during which performance will be measured in order to determine a Key Employee’s
entitlement to receive payment of a Performance Share.
“Performance Share” means a performance share awarded under Section 6 of the
Plan.
“Plan” means this Rayonier Incentive Stock Plan, which amends and restates the
Original Plans, as the same may be further amended, administered or interpreted
from time to time.
“Plan Year” means the calendar year.
“Retirement” means an employee’s separation from service having met the age and
service requirements that would have resulted in the employee’s being eligible
to receive immediate retirement benefits under a Participating Company qualified
defined benefit pension plan, but without regard to whether or not such employee
participates in such pension plan.
“Restricted Stock” means Stock awarded under Section 7 of the Plan subject to
such restrictions as the Committee deems appropriate or desirable.
“Restricted Stock Unit” means a contractual right to receive a share of Stock at
a future date subject to such terms and conditions as may be established by the
Committee.
“Right” means a stock appreciation right awarded in connection with an option
under Section 5 of the Plan.
“Share Limit” has the meaning set forth in Section 3 of the Plan.
“Shareholder Approval” shall mean approval of holders of a majority of the
shares of Stock represented and voting in person or by proxy at an annual or
special meeting of shareholders of the Company where a quorum is present.
“Stock” means the common shares of the Company.
“Successor Corporation” has the meaning set forth in Section 13(b) of the Plan.
“Total Disability” means a determination that a Key Employee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of at least twelve (12) months, as
determined by the Committee upon the basis of such evidence as the Committee
deems appropriate or necessary. A determination that the Key Employee is
eligible for full long-term




96393177.6

--------------------------------------------------------------------------------








disability payments under the Company’s long-term disability plan, as may be in
effect from time to time, shall be conclusive evidence of Total Disability.
3.
Shares Subject to the Plan

(a) The total number of shares of Stock that may be issued pursuant to Awards
under the Plan shall not exceed 7,241,663, together with any shares of Stock
reserved for issuance as Awards under Original Plan. The shares of Stock may be
authorized, but unissued, or reacquired shares of Stock. Subject to
Section 3(b), the number of shares available for issuance under the Plan shall
be reduced by: (i) 1 share for each share of stock issued pursuant to an Option
or a Right granted under Section 5, and (ii) 2.27 shares for each share of Stock
issued pursuant to a Performance Share, Restricted Stock Award or Restricted
Stock Unit granted under Section 6 and Section 7, respectively. Shares may be
issued in connection with a merger or acquisition as permitted by NYSE Listed
Company Manual Section 303A.08, and such issuance shall not reduce the number of
shares available for issuance under the Plan. No more than 1,000,000 shares of
Stock may be cumulatively available for Awards of Incentive Stock Options under
the Plan. For any Plan Year, no individual employee may receive an Award of
Options, Performance Shares, Restricted Stock or Rights for more than four
percent (4%) of the total number of shares authorized under the Plan (with
respect to any Key Employee, his or her “Share Limit”). The number of shares
available in each category hereunder shall be subject to adjustment as provided
in Section 13 in connection with a Stock split, Stock dividend, or other
extraordinary transaction affecting the Stock.


For any Plan Year, the value of Awards granted to an individual Non-employee
Director (which are limited to Options and Restricted Stock Awards pursuant to
Section 4(b)) may not exceed $350,000, calculating the value of any such Awards
based on the grant date fair value of such Awards for financial reporting
purposes. Any Awards granted to an individual while he or she is an employee of
the Company but not a Non-employee Director, shall not count against the
limitation in the preceding sentence.
(b) Subject to the above limitations, shares of Stock to be issued under the
Plan may be made available from the authorized but unissued shares, or from
shares purchased in the open market. For the purpose of computing the total
number of shares of Stock available for future Awards under the Plan, shares of
Stock shall be reserved for issuance under outstanding Performance Shares
programs at the maximum award level and counted against the foregoing
limitations. If any Awards under the Plan are forfeited, terminated, expire
unexercised, are settled in cash in lieu of Stock, are exchanged for other
Awards or are released from a reserve for failure to meet the maximum payout
under a program, the shares of Stock that were theretofore subject to or
reserved for such Awards shall again be available for Awards under the Plan to
the extent of such forfeiture, expiration of such Awards or so released from a
reserve. To the extent there is issued a share of Common Stock pursuant to a
Stock Award that counted as 2.27 shares against the number of shares available
for issuance under the Plan pursuant to Section 3(a) and such share of Common
Stock again becomes available for issuance under the Plan pursuant to this
Section 3(b), then the number of shares of Common Stock available for issuance
under the Plan shall increase by 2.27 shares. Any shares that are exchanged
(either actually or constructively) by optionees as full or partial payment to
the Company of the purchase price of shares being acquired through the exercise




96393177.6

--------------------------------------------------------------------------------




of a stock option granted under the Plan will not be available for subsequent
Awards. If any shares subject to a Stock Award are not delivered to a Key
Employee because such shares are withheld for the payment of taxes or the Stock
Award is exercised through a reduction of shares subject to the Stock Award
(i.e., “net exercised”) or an appreciation distribution in respect of a Right is
paid in shares of Common Stock, the number of shares subject to the Stock Award
that are not delivered to the Key Employee shall not remain available for
subsequent issuance under the Plan. If the exercise price of any Stock Award is
satisfied by tendering shares of Common Stock held by the Key Employee (either
by actual delivery or attestation), then the number of shares so tendered shall
not be available for subsequent issuance under the Plan.
4.    Grant of Awards and Award Agreements
(a) Subject to the provisions of the Plan, the Committee shall (i) determine and
designate from time to time those Key Employees or groups of Key Employees to
whom Awards are to be granted; (ii) determine the form or forms of Award to be
granted to any Key Employee; (iii) determine the amount or number of shares of
Stock subject to each Award, and (iv) determine the terms and conditions of each
Award.
(b) The Board shall serve to administer and interpret the Plan with respect to
any grants of Awards made to Non-employee Directors. Non-employee Directors
shall only be eligible for Stock Options pursuant to Section 5 and/or Restricted
Stock under Section 7. Non-employee Directors shall not be entitled to receive
any Rights or Performance Shares. Any such Awards, and all duties, powers and
authority given to the Committee in this Plan, including those provided for in
this Section 4, in Section 11 and elsewhere in the Plan, in connection with
Awards to Key Employee shall be deemed to be given to the Board in its sole
discretion in connection with Awards to Non-employee Directors. The Board may
request of the Committee, its Nominating and Corporate Governance Committee or
of any other Board committee comprised of independent directors, its
recommendation on the level of Awards for this purpose. Except as may be
specifically provided by the Board at the time of grant or in the applicable
Award Agreement, the provisions of Sections 9, 14 and 15 shall not apply in
respect of Awards made to Non-employee Directors.
(c) Each Award granted under the Plan shall be evidenced by a written Award
Agreement, which may be electronic. Such agreement shall be subject to and
incorporate the express terms and conditions, if any, required under the Plan or
required by the Committee, including such covenants and agreements with respect
to the subject matter of Sections 14 and 15 as the Committee may determine in
its sole discretion.
5.
Stock Options and Rights

(a) With respect to Options and Rights, the Committee shall (i) authorize the
granting of Incentive Stock Options, nonqualified stock options, or any
combination thereof; (ii) authorize the granting of Rights that may be granted
in connection with all or part of any Option granted under this Plan, either
concurrently with the grant of the Option or at any time thereafter during the
term of the Option; (iii) determine the number of shares of Stock subject to
each Option or the number of shares of Stock that shall be used to determine the
value of a Right; and (iv) determine the time or times when and the manner in
which each Option or Right shall be exercisable and the duration of the exercise
period.






96393177.6

--------------------------------------------------------------------------------








(b) Any Option issued hereunder that is intended to qualify as an Incentive
Stock Option shall be subject to such limitations or requirements as may be
necessary for the purposes of Section 422 of the Code or any regulations and
rulings thereunder to the extent and in such form as determined by the Committee
in its discretion.
(c) Rights may be granted to any Key Employee, in the discretion of the
Committee.
(d) The exercise period for Options and any related Rights shall not exceed ten
years from the date of grant.
(e) The Option price per share shall be determined by the Committee at the time
any Option is granted and shall be not less than the Fair Market Value of one
share of Stock on the date the Option is granted.
(f) No part of any Option or Right may be exercised until the Key Employee who
has been granted the Award shall have remained in the employ of a Participating
Company for such period after the date of grant as the Committee may specify, if
any, and the Committee may further require exercisability in installments.
(g) The Option purchase price shall be paid to the Company at the time of
exercise either in cash or Stock already owned by the optionee, or any
combination thereof, having a total Fair Market Value equal to the purchase
price. The Committee shall determine acceptable methods for tendering Stock as
payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Stock to exercise an Option as it deems appropriate.
(h) Unless Section 9 shall provide otherwise, Rights granted to a director or
officer shall terminate when such person ceases to be considered a director or
officer of the Company subject to Section 16 of the Act.
(i) In case of termination of employment, the following provisions shall apply:
(A) If a Key Employee who has been granted an Option shall die before such
Option has expired, his or her vested Options may be exercised in full by the
person or persons to whom the Key Employee’s rights under the Option pass by
will, or if no such person has such right, by his or her executors or
administrators, at any time, or from time to time, in each such case, such heir,
executor or administrator may exercise the Option within five years after the
date of the Key Employee’s death or within such other period, and subject to
such terms and conditions as the Committee may specify, but in all events not
later than the expiration date specified in Section 5(d) above. Unless the
Committee or the Award Agreement shall specify otherwise, unvested Options shall
be forfeited as of the date of the Key Employee’s death.
(B) If the Key Employee’s employment by any Participating Company terminates
because of his or her Retirement or Total Disability, he or she may exercise his
or her Options in full at any time, or from time to time, within five years
after the date of the termination of his or her employment or within such other
period, and subject to such terms and conditions as the Committee may specify,
but not later than the expiration date specified in Section 5(d) above. Any such
Options not fully exercisable




96393177.6

--------------------------------------------------------------------------------




immediately prior to such optionee’s Retirement shall become fully exercisable
upon such Retirement unless the Committee, in its sole discretion, shall
otherwise determine. Upon a Key Employee’s termination due to Total Disability,
his or her unvested Options shall be forfeited as of the date of the termination
unless the Committee or the Award Agreement shall specify otherwise.
(C) Except as provided in Section 9, if the Key Employee shall voluntarily
resign before eligibility for Retirement or he or she is terminated for cause as
determined by the Committee, the Options shall be cancelled coincident with the
effective date of the termination of employment.
(D) If the Key Employee’s employment terminates for any other reason, he or she
may exercise his or her Options, to the extent that he or she shall have been
entitled to do so at the date of the termination of his or her employment, at
any time, or from time to time, within three months after the date of the
termination of his or her employment or within such other period, and subject to
such terms and conditions as the Committee may specify, but not later than the
expiration date specified in Section 5(d) above.
(j) No Option or Right granted under the Plan shall be transferable other than
by will or by the laws of descent and distribution. During the lifetime of the
optionee, an Option or Right shall be exercisable only by the Key Employee to
whom the Option or Right is granted.
(k) With respect to an Incentive Stock Option, the Committee shall specify such
terms and provisions as the Committee may determine to be necessary or desirable
in order to qualify such Option as an “incentive stock option” within the
meaning of Section 422 of the Code.
(l) With respect to the exercisability and settlement of Rights:
(A) Upon exercise of a Right, the Key Employee shall be entitled, subject to
such terms and conditions as the Committee may specify, to receive upon exercise
thereof all or a portion of the excess of (i) the Fair Market Value of a
specified number of shares of Stock at the time of exercise, as determined by
the Committee, over (ii) a specified amount that shall not, subject to
Section 5(e), be less than the Fair Market Value of such specified number of
shares of Stock at the time the Right is granted. Upon exercise of a Right,
payment of such excess shall be made by the issuance or transfer to the Key
Employee of whole shares of Stock with a Fair Market Value at such time equal to
any excess, all as determined by the Committee. The Company will not issue a
fractional share of Stock and, if a fractional share would otherwise be
issuable, the Company shall pay cash equal to the Fair Market Value of the
fractional share of Stock at such time.
(B) In the event of the exercise of such Right, the Company’s obligation in
respect of any related Option or such portion thereof will be discharged by
payment of the Right so exercised.














96393177.6

--------------------------------------------------------------------------------








6.
Performance Shares

(a) Subject to the provisions of the Plan, the Committee shall (i) determine and
designate from time to time those Key Employees or groups of Key Employees to
whom Awards of Performance Shares are to be made, (ii) determine the Performance
Period and Performance Objectives applicable to such Awards, (iii) determine the
form of settlement of a Performance Share, whether in Stock or cash, and
(iv) generally determine the terms and conditions of each such Award. At any
date, each Performance Share shall have a value equal to the Fair Market Value
of a share of Stock at such date; provided that the Committee may limit the
aggregate amount payable upon the settlement of any such Award.
(b) The Committee shall determine a Performance Period of not less than two nor
more than five years with respect to the award of Performance Shares.
Performance Periods may overlap and Key Employees may participate simultaneously
with respect to Performance Shares for which different Performance Periods are
prescribed.
(c) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee and between groups of Key Employees and shall be based upon such
Performance Goals as the Committee may deem appropriate. The Performance
Objective shall be established by the Committee prior to, or reasonably promptly
following the inception of, a Performance Period but, to the extent required by
Section 162(m) of the Code, by no later than the earlier of the date that is
ninety days after the commencement of the Performance Period or the day prior to
the date on which twenty-five percent of the Performance Period has elapsed.
(d) Following the completion of each Performance Period, the Committee shall
certify in writing, in accordance with the requirements of Section 162(m) of the
Code to the extent applicable, whether the Performance Objective and other
material terms for paying amounts in respect of each Performance Share Award
related to that Performance Period have been achieved or met. Unless the
Committee determines otherwise, Performance Share Awards shall not be settled
until the Committee has made the certification specified under this
Section 6(d).
(e) The Committee is authorized at any time during or after a Performance Period
to reduce or eliminate the Performance Share Award of any Key Employee for any
reason, including, without limitation, changes in the position or duties of any
Key Employee with the Participating Company during or after a Performance
Period, whether due to any termination of employment (including death,
disability, retirement, voluntary termination or termination with or without
cause) or otherwise. In addition, to the extent necessary to preserve the
intended economic effects of the Plan to the Participating Company and the Key
Employee, the Committee shall adjust Performance Objectives, the Performance
Share Awards or both to take into account: (i) a change in corporate
capitalization, (ii) a corporate transaction, such as any merger of the Company
or any subsidiary into another corporation, any consolidation of the Company or
any subsidiary into another corporation, any separation of the Company or any
subsidiary (including a spin-off or the distribution of stock or property of the
Company or any subsidiary), any reorganization of the Company or any subsidiary




96393177.6

--------------------------------------------------------------------------------




or a large, special and non-recurring dividend paid or distributed by the
Company (whether or not such reorganization comes within the definition of
Section 368 of the Code), (iii) any partial or complete liquidation of the
Company or any subsidiary or (iv) a change in accounting or other relevant rules
or regulations (any adjustment pursuant to this Clause (iv) shall be subject to
the timing requirements in the definition of Performance Goal set forth in
Section 2 of the Plan); provided, however, that no adjustment hereunder shall be
authorized or made if and to the extent that the Committee determines that such
authority or the making of such adjustment would cause the Performance Shares to
fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code with respect to a particular Key Employee.
(f) When establishing the Performance Objectives for Performance Shares, the
Committee may provide with respect to any such award that the evaluation of
Performance Objectives shall exclude or otherwise equitably adjust for any
specified circumstance or event that occurs during a Performance Period,
including by way of example, but not limited to, the following: (i) asset
write-downs or impairment charges; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (iv) reorganization and
restructuring; (v) acquisitions or divestitures and expenses related thereto;
(vi) foreign exchange gains and losses; or (vii) any other unusual or
infrequently occurring items or any other special or designated items, events or
circumstances as the Committee may in its discretion determine. With respect to
any Performance Share Award intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code, such exclusions and adjustments
will apply only to the extent the Committee specifies in writing (not later than
the time Performance Objectives are required to be established) which exclusions
and adjustments the Committee will apply to determine whether a Performance
Objective has been satisfied, as well as an objective manner for applying them,
or to the extent that the Committee determines (such determination to be
memorialized in writing), that any such exclusions or adjustments may apply
without adversely affecting the Award’s status as “qualified performance
based-compensation” under Section 162(m) of the Code.
(g) At the beginning of a Performance Period, the Committee shall determine for
each Key Employee or group of Key Employees the number of Performance Shares or
the percentage of Performance Shares that shall be paid to the Key Employee or
member of the group of Key Employees if Performance Objectives are met in whole
or in part.
(h) If a Key Employee terminates service with all Participating Companies during
a Performance Period because of death, Total Disability, Retirement, or under
other circumstances where the Committee in its sole discretion finds that a
waiver would be in the best interests of the Company, that Key Employee may, as
determined by the Committee, be entitled to an Award of Performance Shares at
the end of the Performance Period based upon the extent to which the Performance
Objectives were satisfied at the end of such period, which Award, in the
discretion of the Committee, may be maintained without change or reduced and
prorated for the portion of the Performance Period during which the Key Employee
was employed by any Participating Company; provided, however, the Committee may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Committee deems appropriate or
desirable, but only to the extent consistent with the requirements of
Section 162(m) of the Code to the extent applicable in respect of such Key
Employee. If a Key Employee terminates service




96393177.6

--------------------------------------------------------------------------------




with all Participating Companies during a Performance Period for any other
reason, then such Key Employee shall not be entitled to any Award with respect
to that Performance Period unless the Committee shall otherwise determine.
(i) Each Award of a Performance Share shall be paid in whole shares of Stock,
with payment to commence as soon as practicable after the end of the relevant
Performance Period but no earlier than following the determination made in
Section 6(d) hereof. To the extent provided at the beginning of a Performance
Period and in the applicable Award Agreement, dividends with respect to such
Award (if any) shall be deemed invested in additional shares of Stock or
credited to the Award and paid in cash following, and to the extent of, vesting
of the Award. Subject to the terms of the applicable program, the Award may also
be paid in shares of Restricted Stock.
(j) A Key Employee shall not be granted Performance Shares for all of the
Performance Periods commencing in the same calendar year that permit the Key
Employee to earn Stock covering more than the Share Limit in respect of such Key
Employee. In addition, separate and apart from the limit in the previous
sentence, with respect to Performance Share Awards to be settled in cash, a Key
Employee shall not be granted Performance Share Awards for all of the
Performance Periods commencing in a calendar year that permit the Key Employee
in the aggregate to earn a cash payment in excess of the Fair Market Value of
the Share Limit as of the first day of the first Performance Period commencing
in such calendar year.
(k) Performance Share Awards may be structured in the form of Restricted Stock
Units or any substantially similar instrument evidencing the right to receive a
share of Stock at some future date upon the lapse of the applicable restrictions
established by the Committee or upon the satisfaction of any applicable
Performance Goals established by the Committee hereunder. To the extent provided
for by the Committee, the rules of Section 7 shall apply to Restricted Stock
Units.
 
7.
Restricted Stock

(a) Restricted Stock shall be subject to a restriction period (after which
restrictions will lapse), which shall mean a period commencing on the date the
Award is granted and ending on such date as the Committee shall determine (the
“Restriction Period”). The Committee may provide for the lapse of restrictions
in installments where deemed appropriate.
(b) Except when the Committee determines otherwise pursuant to Section 7(d), if
a Key Employee terminates employment with all Participating Companies for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock still subject to restriction shall be forfeited by the Key Employee and
shall be reacquired by the Company.
(c) Except as otherwise provided in this Section 7, no shares of Restricted
Stock received by a Key Employee shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period.












96393177.6

--------------------------------------------------------------------------------




(d) In cases of death, Total Disability or Retirement or in cases of special
circumstances, the Committee may, in its sole discretion when it finds that a
waiver would be in the best interests of the Company, elect to waive any or all
remaining restrictions with respect to such Key Employee’s Restricted Stock.
(e) The Committee may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan may be held in custody by a bank or other institution, or that the Company
may itself hold such shares in custody until the Restriction Period expires or
until restrictions thereon otherwise lapse, and may require, as a condition of
any Award of Restricted Stock that the Key Employee shall have delivered a stock
power endorsed in blank relating to the Restricted Stock.
(f) Nothing in this Section 7 shall preclude a Key Employee from exchanging any
shares of Restricted Stock subject to the restrictions contained herein for any
other shares of Stock that are similarly restricted.
(g) Subject to Section 7(e) and Section 8, each Key Employee entitled to receive
Restricted Stock under the Plan shall be issued a certificate for the shares of
Stock (or alternatively, an applicable book entry shall be made for
noncertificated shares of Stock). Such certificate shall be registered in the
name of the Key Employee, and shall bear an appropriate legend reciting the
terms, conditions and restrictions, if any, applicable to such Award and shall
be subject to appropriate stop-transfer orders.
8.
Certificates for Awards of Stock

(a) The Company shall not be required to issue or deliver any certificates for
shares of Stock prior to (i) the listing of such shares on any stock exchange on
which the Stock may then be listed and (ii) the completion of any registration
or qualification of such shares under any federal or state law, or any ruling or
regulation of any government body that the Company shall, in its sole
discretion, determine to be necessary or advisable.
(b) All certificates for shares of Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. The foregoing provisions of
this Section 8(b) shall not be effective if and to the extent that the shares of
Stock delivered under the Plan are covered by an effective and current
registration statement under the Securities Act of 1933, or if and so long as
the Committee determines that application of such provisions is no longer
required or desirable. In making such determination, the Committee may rely upon
an opinion of counsel for the Company. The rules applicable to certificates
hereunder shall apply equally to noncertificated shares of Stock held pursuant
to any electronic, book entry or other means or record of ownership and
transfer.












96393177.6

--------------------------------------------------------------------------------






(c) Except for the restrictions on Restricted Stock under Section 7, each Key
Employee who receives Stock in settlement of an Award, shall have all of the
rights of a shareholder with respect to such shares, including the right to vote
the shares and receive dividends and other distributions. No Key Employee
awarded an Option, a Right or Performance Share shall have any right as a
shareholder with respect to any shares covered by his or her Option, Right or
Performance Share prior to the date of issuance to him or her of a certificate
or certificates for such shares.
9.
Change in Control

Notwithstanding any provisions in this Plan to the contrary:
(a) Options and Rights shall not terminate and shall continue to be fully
exercisable for a period of seven months following the occurrence of a Change in
Control in the case of an employee who is terminated other than for just cause
or who voluntarily terminates his or her employment because he or she in good
faith believes that as a result of such Change in Control he or she is unable
effectively to discharge the duties of the position he or she occupied just
prior to the occurrence of such Change in Control. For purposes of Section 9
only, termination shall be for “just cause” only if such termination is based on
fraud, misappropriation or embezzlement on the part of the employee that results
in a final conviction of a felony. Under no circumstances, however, shall any
Option or Right be exercised beyond the expiration date of its original term.
(b) For purposes of this Plan, “Change in Control” means the occurrence of any
one or more of the following events:
(i)
subject to the conditions contained in the final paragraph of this definition,
the filing of a report on Schedule 13D with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any person,
other than the Company or any employee benefit plan sponsored by the Company, is
the beneficial owner (as the term is defined in Rule 13d-3 under the Act)
directly or indirectly, of securities representing 50 percent or more of the
total voting power represented by the Company’s then outstanding Voting
Securities (calculated as provided in paragraph (d) of Rule 13d-3 under the Act
in the case of rights to acquire Voting Securities); or

(ii)
the purchase by any person, other than the Company or any employee benefit plan
sponsored by the Company, of shares pursuant to a tender offer or exchange offer
to acquire any Voting Securities of the Company (or securities convertible into
such Voting Securities) for cash, securities, or any other consideration,
provided that after consummation of the offer, the person in question is the
beneficial owner, directly or indirectly, of securities representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding Voting Securities (all as calculated under clause (i)); or

(iii)
the approval by the shareholders of the Company, and the subsequent occurrence,
of (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation (other than a merger of the Company in
which holders of Common Shares of the Company immediately prior to the merger
have the same proportionate ownership of Common Shares of the surviving
corporation immediately after the merger as immediately before), or pursuant to
which Common





96393177.6

--------------------------------------------------------------------------------








Shares of the Company would be converted into cash, securities, or other
property, or (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company; or
(iv)
a change in the composition of the Board of the Company at any time during any
consecutive 24-month period such that “continuing directors” cease for any
reason to constitute at least a 70 percent majority of the Board.

For purposes of this definition of “Change in Control,” the term “Voting
Securities” means any securities of the Company that vote generally in the
election of members of the Board and the term “continuing directors” means those
members of the Board who either were directors at the beginning of a consecutive
24-month period or were elected during such period by or on the nomination or
recommendation of at least a 70 percent majority of the then-existing Board. So
long as there has not been a Change in Control within the meaning of clause
(iv) above, the Board may adopt by a 70 percent majority vote of the “continuing
directors” a resolution to the effect that the occurrence of an event described
in clause (i) (a “Clause (i) Event”) does not constitute a “Change in Control”
(an “Excluding Resolution”) or a resolution to the effect that the occurrence of
a Clause (i) Event does constitute a “Change in Control” (an” Including
Resolution”). The adoption of an Excluding Resolution with respect to any Clause
(i) Event shall not deprive the Board of the right to adopt an Including
Resolution with respect to such Clause (i) Event at a later date. A Clause
(i) Event shall not in and of itself constitute a “Change in Control” until the
earlier of (x) the effective date of an Including Resolution with respect
thereto or (y) the passage of a period of 30 calendar days after the occurrence
thereof without an Excluding Resolution having been adopted with respect
thereto; notwithstanding the adoption of an Excluding Resolution within the
30-day period referred to in (y), an Including Resolution may subsequently be
adopted with respect to the relevant Clause (i) Event while it continues to
exist, in which event a “Change in Control” shall be deemed to have occurred for
purposes of this definition upon the effective date of such Including
Resolution. The provisions of this paragraph of the definition of “Change in
Control” relate only to situations where a Clause (i) Event has occurred and no
Change in Control within the meaning of clause (ii), (iii), or (iv) of the
preceding paragraph has occurred, and nothing in this paragraph shall derogate
from the principle that the occurrence of an event described in clause (ii),
(iii), or (iv) of the preceding paragraph shall be deemed an immediate Change in
Control regardless of whether or not a Clause (i) Event has occurred and an
Excluding Resolution or Including Resolution become effective.


















96393177.6

--------------------------------------------------------------------------------








10.
Beneficiary

The Beneficiary of a Key Employee shall be the Key Employee’s estate, which
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee may file with the Company a written designation of
one or more persons as a Beneficiary in lieu of his or her estate, who shall be
entitled to receive the Award, if any, payable under the Plan upon his or her
death, subject to the enforceability of the designation under applicable law at
that time. A Key Employee may from time-to-time revoke or change his or her
Beneficiary designation, with or without the consent of any prior Beneficiary as
required by applicable law, by filing a new designation with the Company.
Subject to the foregoing, the last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
the Key Employee’s death, and in no event shall it be effective as of a date
prior to such receipt. If the Committee is in doubt as to the right of any
person to receive such Award, the Company may retain such Award, without
liability for any interest thereon, until the Committee determines the rights
thereto, or the Company may pay such Award into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Company therefore.
11.    Administration of the Plan
(a) Each member of the Committee shall be a member of the Board, a “non-employee
director” within the meaning of Rule 16b-3(b)(3)(i) under the Act or successor
rule or regulation and an “outside director “ within the meaning of
Section 162(m) of the Code.
(b) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
(c) The Committee shall have full power, discretion and authority to interpret,
construe and administer the Plan and any part thereof, and its interpretations
and constructions thereof and actions taken thereunder shall be, except as
otherwise determined by the Board, final, conclusive and binding on all persons
for all purposes.
(d) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees, whether or not such Key
Employees are similarly situated.
(e) The Committee may, in its sole discretion, delegate such of its powers as it
deems appropriate; provided, however, that the Committee may not delegate its
responsibility (i) to make Awards to executive officers of the Company; (ii) to
make Awards that are intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Code; or (iii) to certify the
satisfaction of Performance Objectives pursuant to Section 6(d) or in accordance
with Section 162(m) of the Code. The Committee may also appoint agents to assist
in the day-to-day administration of the Plan and may delegate the authority to
execute documents under the Plan to one or more members of the Committee or to
one or more officers of the Company.




96393177.6

--------------------------------------------------------------------------------










(f) If a Change in Control has not occurred and if the Committee determines that
a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option (including any related Right) as has
not yet become exercisable at the time of termination, terminate any Performance
Share Award for which the Performance Period has not been completed or terminate
any Award of Restricted Stock for which the Restriction Period has not lapsed.
12.
Amendment, Extension or Termination

The Board may, at any time, amend or terminate the Plan and, specifically, may
make such modifications to the Plan as it deems necessary to avoid the
application of Section 162(m) of the Code and the Treasury regulations issued
thereunder. However, no amendment shall, without Shareholder Approval, (a) alter
the group of persons eligible to participate in the Plan, (b) except as provided
in Section 13, increase the maximum number of shares of Stock that are available
for Awards under the Plan, or (c) except for adjustments pursuant to Section 13
or as otherwise provided for in the Plan, decrease the Option price for any
outstanding Option or Right after the date the Option or Right is granted, or
cancel or accept the surrender of any outstanding Option or Right at a time when
its exercise price exceeds the fair market value of the underlying Stock, in
exchange for another Award, cash or other property or the grant of a new Option
or Right with a lower price than the Option or Right being surrendered. If a
Change in Control has occurred, no amendment or termination shall impair the
rights of any person with respect to a prior Award.
13.
Adjustments in Event of Change in Common Stock and Change in Control

(a) Adjustments: In the event of any recapitalization, reclassification,
split-up or consolidation of shares of Stock or stock dividend, merger or
consolidation of the Company or sale by the Company of all or a portion of its
assets, the Committee shall make such adjustments in the Stock subject to
Awards, including Stock subject to purchase by an Option, or the terms,
conditions or restrictions on Stock or Awards, including the price payable upon
the exercise of such Option, as the Committee deems equitable; provided however,
that in the event of a stock split, stock dividend or consolidation of shares,
the number of shares subject to an outstanding Option and the exercise price
thereof, and the number of outstanding Performance Shares, shall be
proportionately adjusted to reflect such action. With respect to Awards intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, such adjustments shall be made only to the extent that the Committee
determines that such adjustments may be made without a loss of deductibility for
such Awards under Section 162(m) of the Code.


(b) Change in Control: In the event of a merger of the Company with or into
another company or a Change in Control, each outstanding Award will be treated
as the Committee determines, including, without limitation, that each Award be
assumed or cancelled or that an equivalent option or right be substituted by the
successor corporation or a Parent or




96393177.6

--------------------------------------------------------------------------------




Subsidiary of the successor corporation (the “Successor Corporation”). The
Committee will not be required to treat all Awards similarly in the transaction.


For the purposes of this subsection (b), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each share of Stock subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, or other securities
or property) or, in the case of a Right upon the exercise of which the Committee
determines to pay cash, or a Restricted Stock Unit or Performance Share which
the Administrator can determine to pay in cash, the fair market value of the
consideration received in the merger or Change in Control by holders of Stock
for each share held on the effective date of the transaction; provided, however,
that if such consideration received in the Change in Control is not solely
common stock of the Successor Corporation, the Committee may, with the consent
of the Successor Corporation, provide for the consideration to be received upon
the exercise of an Option or Right or upon the payout of a Restricted Stock Unit
or Performance Share, for each share of Stock subject to such Award, to be
solely common stock of the Successor Corporation equal in fair market value to
the per share consideration received by holders of Stock in the Change in
Control.


Notwithstanding anything in this Section 13(b) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance
Goals without the Key Executive’s consent; provided, however, a modification to
such
Performance Goals only to reflect the Successor Corporation's post-Change in
Control corporate structure will not be deemed to invalidate an otherwise valid
Award assumption.
14.
Forfeiture of Gains on Exercise

Except following a Change in Control, if the Key Employee terminates employment
in breach of any covenants and conditions subsequent set forth in Section 15 and
becomes employed by a competitor of the Company within one year after the date
of exercise of any Option or the receipt of any Award, the Key Employee shall
pay to the Company an amount equal to any gain from the exercise of the Option
or the value of the Award other than Options, in each case measured by the
amount reported as taxable compensation to the Key Employee by the Company for
federal income tax purposes and in the case of Options that are incentive stock
options, in an amount equal to the amount that would have been reported as
taxable income were such Options not incentive stock options, and in each case
without regard to any subsequent fluctuation in the market price of the shares
of Stock. Any such amount due hereunder shall be paid by the Key Employee within
thirty days of becoming employed by a competitor. By accepting an Option or
other Award hereunder, the Key Employee is authorizing the Company to withhold,
to the extent permitted by law, the amount owed to the Company hereunder from
any amounts that the Company may owe to the Key Employee in any capacity
whatsoever.














96393177.6

--------------------------------------------------------------------------------








15.
Conditions Subsequent

Except after a Change in Control, the exercise of any Option or Right and the
receipt of any Award shall be subject to the satisfaction of the following
conditions subsequent which shall apply while the Key Employee is employed by
the Company and for a period of twelve months after termination of employment
with the Company: (i) that Key Employee refrain from engaging in any activity
that in the opinion of the Committee is competitive with any activity of the
Company or any subsidiary, excluding any activity undertaken upon the written
approval or request of the Company, (ii) that Key Employee refrain from
otherwise acting in a manner inimical or in any way contrary to the best
interests of the Company, and (iii) that the Key Employee furnish the Company
such information with respect to the satisfaction of the foregoing conditions
subsequent as the Committee shall reasonably request.
16.
Clawback Policy

Notwithstanding any other provision in this Plan to the contrary, any Award or
shares issued thereunder and any amount received with respect to the exercise or
sale of any such Award or shares, shall be subject to potential cancellation,
recoupment, rescission, payback, or other action in accordance with the terms of
the Company’s Clawback Policy as in effect from time to time (the “Clawback
Policy”).
17.
Miscellaneous

(a) Nothing in this Plan or any Award granted hereunder shall confer upon any
employee any right to continue in the employ of any Participating Company or
interfere in any way with the right of any Participating Company to terminate
his or her employment at any time. No Award payable under the Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of any Participating Company for the
benefit of its employees unless the Company shall determine otherwise. No Key
Employee shall have any claim to an Award until it is actually granted under the
Plan. To the extent that any person acquires a right to receive payments from
the Company under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as provided in Section 7(e) with respect to
Restricted Stock.
(b) The Committee may cause to be made, as a condition precedent to the payment
of any Award, or otherwise, appropriate arrangements with the Key Employee or
his or her Beneficiary, for the withholding of any federal, state, local or
foreign taxes.
(c) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any government
or regulatory agency as may be required.
(d) The terms of the Plan shall be binding upon the Company and its successors
and assigns.




96393177.6

--------------------------------------------------------------------------------










(e) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
18. Provisions Related to Code Section 409A
(a) To the extent applicable, the Plan is intended to be compliant with the
requirements of Code Section 409A, and the Plan and Award Agreements shall be
interpreted and administered accordingly, though no guarantee or warranty of
such compliance is made to any individual.
(b) Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Code Section 409A would
otherwise be payable or distributable under the Plan or any Award Agreement by
reason of the occurrence of a Change in Control, or the Key Employee’s Total
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Key Employee by reason of such circumstance
unless (i) the circumstances giving rise to such Change in Control, Total
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service,” as the
case may be, in Code Section 409A and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Code Section 409A by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
Award. If this provision prevents the payment or distribution of any amount or
benefit, such payment or distribution shall be made on the next earliest payment
or distribution date or event specified in the Award Agreement that is
permissible under Code Section 409A.


(c) Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Code Section 409A would otherwise be payable or
distributable under this Plan or any Award Agreement by reason of a Key
Employee’s separation from service during a period in which the Key Employee is
a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)    if the payment or distribution is payable in a lump sum, the Key
Employee’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Key Employee’s death or
the first day of the seventh month following the Key Employee’s separation from
service; and


(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Key Employee’s separation from
service will be accumulated and the Key Employee’s right to receive payment or
distribution of such accumulated amount




96393177.6

--------------------------------------------------------------------------------




will be delayed until the earlier of the Key Employee’s death or the first day
of the seventh month following the Key Employee’s separation from service,
whereupon the accumulated amount will be paid or distributed to the Key Employee
and the normal payment or distribution schedule for any remaining payments or
distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with any rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


(d)    If any one or more Awards granted under the Plan to a Key Employee could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.


(e)    If, pursuant to an Award, a Key Employee is entitled to a series of
installment payments, such Key Employee’s right to the series of installment
payments shall be treated as a right to a series of separate payments and not to
a single payment. For purposes of the preceding sentence, the term “series of
installment payments” has the meaning provided in Treas. Reg. Section
1.409A-2(b)(2)(iii) (or any successor thereto).
19.
Effective Date, Term of Plan and Shareholder Approval

This Plan, as amended, shall become effective on the date of shareholder
approval at the Company’s 2017 annual meeting (the “Effective Date”). The Plan
will continue in effect for existing Awards as long as any such Award is
outstanding.






96393177.6